Motion for a stay granted, without costs, on the condition that appellant file a written undertaking in the sum of $1,000, conditioned that during the pendency of the appeal, appellant pay the amount specified in the order appealed from to the Family Court, Schenectady County. The Family Court shall disburse weekly payments of $30 for the support of petitioner-respondent or any other person for whose benefit such order was entered, and a monthly payment of $81.40 for the maintenance of the real property owned by the parties, the remaining portion of such payments received from appellant to be held in escrow, pending the determination of this appeal. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.